Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division
Bayou Shores, SNF, LLC d/b/a Rehabilitation Center of St. Petersburg,
(CCN: 10-5772),
Petitioner,
v.
Centers for Medicare & Medicaid Services.
Docket No. C-14-1643
ALJ Ruling No. 2015-6
Date: December 16, 2015
RULING ON MOTION FOR PARTIAL SUMMARY JUDGMENT
This case revisits the well-settled propositions that the Centers for Medicare & Medicaid
Services (CMS) may terminate the Medicare participation of a long-term care facility that
is not in substantial compliance with program requirements and that CMS need not afford
the deficient facility an opportunity to correct first.
Petitioner, Bayou Shores, SNF, LLC, d/b/a Rehabilitation Center of St. Petersburg, is a

long-term-care facility, located in St. Petersburg, Florida, that apparently continues to
participate in the Medicare program pursuant to a court order.' A survey conducted from

' But see Blossom South, LLC v. Sebelius, 2014 WL 204201 at *4 (W.D.N.Y. January
17, 2014) (“[T]he case law is almost uniformly against plaintiff, in holding that a nursing
home has no due process right to a pretermination hearing.”), citing Cathedral Rock of
North College Hill, Inc. v. Shalala, 223 F.3d 354, 366 6" Cir. 2000); Northlake Comm.
Hosp. v. United States, 654 F.2d 1234, 1242 qr Cir. 1981); Geriatrics, Inc. v. Harris,
640 F.2d 262, 265 co" Cir. 1981); THI of Kansas at Highland Park, LLC v. Sebelius,
No. 2013 WL 4047570 at *8 (D. Kan. August 9, 2013); GOS Operator, LLC v. Sebelius,
843 F. Supp.2d 1218, 1233 (S.D. Ala. 2012); Case v. Weinberger, 523 F. 2d 602, 606-08
(2d Cir. 1975).
July 8 through 11, 2014, revealed a significant number of deficiencies, seven of which
posed immediate jeopardy to resident health and safety. Because the facility was not in
substantial compliance with Medicare program requirements, CMS imposed remedies: it
terminated the facility’s Medicare participation effective August 3, 2014; it denied
payment for new admissions effective July 24, 2014; and it imposed a civil money
penalty (CMP) of $3,050 per day effective June 21, 2014. Petitioner’s Hearing Request
(P. Hrg. Req.), Exhibit (Ex.) C. Petitioner appealed.? CMS now moves for partial
summary judgment.

Petitioner concedes that it was not in substantial compliance at the time of the survey, but
challenges the termination, arguing that the facility subsequently corrected its
deficiencies. P. Hrg. Req. (July 31, 2014).

As discussed below, I find that the facility had a significant number of serious
deficiencies, any one of which put it out of substantial compliance with program
requirements. CMS may therefore impose a penalty — including termination. Federal
regulations preclude me from reviewing the penalty imposed or CMS’s determination to
reject the facility’s plan of correction. I therefore grant CMS’s Motion for Partial
Summary Judgment.

Background

The Social Security Act (Act) sets forth requirements for nursing facility participation in
the Medicare program and authorizes the Secretary of Health and Human Services to
promulgate regulations implementing those statutory provisions. Act §1819. The
Secretary’s regulations are found at 42 C.F.R. Part 483. To participate in the Medicare
program, a nursing facility must maintain substantial compliance with program
requirements. To be in substantial compliance, a facility’s deficiencies may pose no
greater risk to resident health and safety than “the potential for causing minimal harm.”
42 CFR. § 488.301.

The Secretary contracts with state survey agencies to conduct periodic surveys to
determine whether skilled nursing facilities are in substantial compliance. Act § 1864(a);
42 C.F.R. § 488.20. The regulations require that each facility be surveyed once every
twelve months and more often, if necessary, to ensure that identified deficiencies are
corrected. Act § 1819(g)(2)(A); 42 C.F.R. §§ 488.20(a); 488.308.

> This ruling does not resolve the case. I must still consider whether the amount of the
penalty imposed is reasonable. See 42 C.F.R. § 488.428(e). See briefing schedule at the
end of this ruling.
Here, following its annual survey, completed July 11, 2014, CMS determined that the
facility was not in substantial compliance with the following Medicare participation
requirements:

42 C.F.R. § 483.13(c) (Tag F224 — staff treatment of residents) at scope and
severity level J (isolated instance of noncompliance that poses immediate jeopardy
to resident health and safety);

42 C.F.R. § 483.13(c)(1)(ii)-(iii), (c)(2)-(4) (Tag F225 — staff treatment of
residents: employee histories of abuse/neglect/mistreatment; reporting and
investigating violations) at scope and severity level J;

42 C.F.R. § 483.13(c) (Tag F226 — staff treatment of residents: anti-abuse and
neglect policies and procedures) at scope and severity level J;

42 C.F.R. § 483.20(k)(3)(ii) (Tag F282 — comprehensive care plans/qualified
persons) at scope and severity level D (isolated instance of noncompliance that
causes no actual harm with the potential for more than minimal harm);

42 C.F.R. § 483.25(h) (Tag F323 — quality of care: accident prevention) at scope
and severity level J;

42 C.F.R. § 483.35(i) (Tag F371 — dietary services: sanitary conditions) at scope
and severity level E (pattern of noncompliance that causes no actual harm with the
potential for more than minimal harm);*

42 C.F.R. § 483.65 (Tag F441 — infection control) at scope and severity level D;
42 C.F.R. § 483.75 (Tag F490 — administration) at scope and severity level J;

42 C.F.R. § 483.75(d)(1)-(2) (Tag F493 — administration: governing body) at

scope and severity level K (pattern of noncompliance that poses immediate
jeopardy to resident health and safety);

42 C.F.R. § 483.75(0)(1) (Tag F520 — administration: quality assessment and
assurance) at scope and severity level J.

> In the statement of deficiencies, Tags F371 and F441 are cited out-of-sequence,
following the other health survey findings and prior to the Life Safety Code (LSC)
findings. P. Hrg. Req. Ex. A. Unfortunately, Petitioner did not number the pages of this
exhibit.
P. Hrg. Req. Ex. A.*

Pursuant to its authority under the statute and regulations, CMS terminated the facility’s
program participation. Act §§ 1819(h)(2); 1866(b)(2)(A) (authorizing the Secretary to
terminate the provider agreement if she finds substantial noncompliance with program
requirements); 42 C.F.R. § 488.412; see also, Shalala v. Illinois Council on Long Term
Care, Inc., 529 U.S. 1, 21 (2000).

In a notice letter dated July 22, 2014, CMS advised the facility of the survey findings and
penalties. P. Hrg. Req. Ex. C. Petitioner timely requested a hearing.

CMS has moved for partial summary judgment asking that I affirm its determination to
terminate the facility’s program participation. Petitioner opposes.

Discussion

1. Because the facility was not in substantial compliance with program
requirements, CMS was authorized to impose a remedy — including termination.
CMS’s choice of remedy is not reviewable.

Petitioner does not challenge any of the survey findings, which are final and binding.
42 C.F.R. 498.20 (b).° The facility was therefore not in substantial compliance with
Medicare program requirements, and its deficiencies posed immediate jeopardy to
resident health and safety. 42 C.F.R. § 488.301 (providing that a facility is not in
substantial compliance if its deficiencies pose the potential for causing more than
minimal harm).

* At the same time, the state conducted an annual LSC survey and found multiple
deficiencies. Those deficiencies were cited at scope and severity levels D and E. CMS
did not terminate based on the LSC deficiencies. P. Hrg. Req. Exs. B and C.

> Immediate jeopardy represents the most serious level of deficiency, and this facility
had a whopping number of them — seven — stemming largely from the facility’s failure to
identify and protect residents who wandered or presented elopement risks. One mentally-
impaired resident left the facility on a hot Florida day, wandered through traffic and was
later found “at a bus stop.” P. Hrg. Req. Ex. A. His departure was not documented, not
investigated, and not reported to his physician. Nor were the non-jeopardy-level
deficiencies trivial. Among other problems, kitchen personnel and nurse aides, as well as
a nurse supervisor, did not follow adequate hand washing techniques, which poses a
serious risk of infection among a vulnerable population.
The Medicare statute and regulations allow CMS to terminate a facility’s program
participation whenever that facility is not in substantial compliance with program
requirements. Act §§ 1819(h)(2); 1866(b)(2)(A); 42 C.F.R. § 488.402(b) (providing that
remedies are applied based on “noncompliance found during surveys . . .”); see Blossom
South, LLC v. Sebelius and cases cited therein, 987 F.Supp. 2d 289, 300 (W.D.N.Y.
2013) (holding that the Secretary may terminate a provider when even one condition of
participation is not met); Beverly Health & Rehab. Servs., Inc., v. Thompson, 223 F.
Supp. 73, 111 (D.D.C. 2002) (holding that the agency’s authority to terminate “may span
all noncompliant facility behavior.”). Where, as here, CMS finds that deficiencies pose
immediate jeopardy to resident health and safety, it either terminates the provider
agreement or appoints a temporary manager. 42 C.F.R. § 488.410(a).

The regulations unambiguously limit my jurisdiction. I may review CMS’s finding of
noncompliance that results in its imposing a remedy. 42 C.F.R. § 498.3(b)(13). I may
not review CMS’s choice of remedy nor the factors it considered in determining the
remedy. 42 C.F.R. §§ 488.408(g)(2); 498.3(d)(14); Beverly Health & Rehab. Servs., Inc.
v. Thompson, 223 F. Supp. 73, 111 (D.D.C. 2002) (holding that the “determination of
what remedy to seek is beyond challenge.”)

2. CMS need not afford a deficient facility the opportunity to correct its substantial
noncompliance before it terminates program participation. I have no authority
to review CMS’s rejection of the facility’s plan of correction.

Petitioner nevertheless argues that CMS is not entitled to summary judgment because the
facility submitted a plan of correction on July 28, 2014, prior to the scheduled
termination date. According to Petitioner, CMS should have accepted its plan of
correction, and I must deny summary judgment and consider evidence that the facility
corrected its deficiencies.

First, it is well-settled that, when a provider’s Medicare participation is terminated
because of alleged noncompliance, “the critical date for establishing compliance is the
survey date, not the subsequent effective date of the termination.” Carmel Convalescent
Hosp., DAB No. 1584 at 12 (1996); Rosewood Living Ctr., DAB No. 2019 at 11 (2006).
A provider’s efforts to bring itself into compliance after the date of a survey is
“completely irrelevant to the facility’s appeal of [CMS’s] determination to terminate.”
Carmel, DAB No. 1584 at 13.

Moreover, once a facility has been found out of substantial compliance, it remains so
until it affirmatively demonstrates that it has corrected its deficiencies and achieved
substantial compliance. Ridgecrest Healthcare Ctr., DAB No. 2493 at 2-3 (2013); Taos
Living Ctr., DAB No. 2293 at 20 (2009); Premier Living & Rehab. Ctr., DAB No. 2146
at 3 (2008); Lake City Extended Care, DAB No. 1658 at 12-15 (1998). The burden is on
the facility to prove that it is back in compliance, not on CMS to prove that deficiencies
continued to exist. Asbury Care Ctr. at Johnson City, DAB No. 1815 at 19-20 (2002). It
must show that “the incidents of noncompliance have ceased” and that it has
implemented appropriate measures to insure that similar incidents will not recur.”
Libertywood Nursing Ctr. , DAB No. 2433 at 15, citing Life Care Ctr. of Elizabethton,
DAB No. 2367 at 16 (2011).° A facility’s return to substantial compliance usually must
be established through a resurvey. 42 C.F.R. § 488.454(a); Ridgecrest, DAB No. 2493 at
2-3.

In any event, CMS is not required to afford a provider the opportunity to correct its
substantial noncompliance before terminating program participation. Oaks of Mid City
Nursing and Rehab. Ctr., DAB 2375 at 29-30 (2011). This is a matter wholly within
CMS’s discretion and I have no authority to review it. A provider dissatisfied with an
initial determination — which includes a finding of noncompliance that results in CMS’s
imposing a remedy — may request a hearing. But only initial determinations are
appealable. The regulations list actions that are initial determination and thus subject to
appeal. The determination to reject a provider’s plan of correction is not listed as an
initial determination and is therefore not reviewable in this forum. 42 C.F.R. § 498.3(b);
see Blossom South, 987 F. Supp. at 302 (acknowledging that CMS has the authority to
order immediate termination, without giving the facility an opportunity “to rectify
matters, once that decision had been made.”); Hermina Traeye Memorial Nursing Home,
DAB No. 1810 at 13 (2002) (finding that the ALJ lacked the authority to adjudicate the
question of whether [CMS] abused its discretion in deciding to reject the plan of
correction).

Conclusion

Petitioner acknowledges that the facility had multiple deficiencies and was not in
substantial compliance with program requirements. CMS was therefore authorized to
impose remedies — including termination — and I have no authority to review the remedy
imposed. CMS was not required to accept Petitioner’s plan of correction, and I have no
authority to review that rejection.

° Here, Petitioner’s plan of correction is based largely on promises of future conduct.

See, e.g., P. Hrg. Reg. Ex. D at 1-3 (promising that the facility will assess new admissions
for their elopement risk; that staff wil/ comply with elopement policies because they have
now been trained in them; that staff will accompany visitors to the secured unit; that new
admissions will be audited periodically; that investigations wil/ be completed timely).
Such promises do not establish that the cited deficiencies have been corrected. The
facility will not achieve substantial compliance until it shows that it has implemented the
promised changes and that they have, in fact, corrected the problems. See Libertywood
Nursing Ctr., CR2388 at 16 (2011), aff'd DAB No. 2433 (2011); Premier Living and
Rehab. Ctr., DAB CR1602 (2007), aff'd DAB No. 2146 (2008). This takes time.

I therefore grant CMS’s Motion for Partial Summary Judgment.

Briefing Schedule. No later than February 28, 2015, CMS will submit its brief, and
accompanying exhibits (marked in accordance with Civil Remedies procedures)
addressing the issue remaining in this case: whether the CMP imposed — $3,050 per day
—is reasonable. Petitioner will submit its brief and exhibits (marked in accordance with
Civil Remedies procedures) no later than April 7, 2015. CMS may submit a reply brief
and exhibits no later than April 28, 2015.

/s/
Carolyn Cozad Hughes
Administrative Law Judge

